Citation Nr: 1039783	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse
ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to a total rating based on individual 
unemployability (TDIU) will be address in the remand portion of 
the decision below is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to 
be related to his active duty service.

2.  The Veteran's tinnitus began many years after service and is 
not shown to be related to his military service.

3.  The Veteran's posttraumatic stress disorder (PTSD) was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  nervous, 
anxious, and/or tense affect; panic attacks; impairment of 
memory; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; paranoia, psychomotor agitation; self-isolation; 
low self-esteem; self-critical; low self-worth; feelings of 
guilt; feeling compelled to stay busy; hypervigilance; periodic 
verbal angry outbursts; intrusive thoughts; nightmares; avoidance 
behavior; sleep difficulties; hyper-startle response; 
irritability; poor concentration; and agoraphobia.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 
(2009).

3.  An initial evaluation of 50 percent, but not more, for PTSD 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, prior to the 
initial adjudication of the instant case, the RO's October 2006 
letter advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
service connection claims, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's claim of entitlement to an increased evaluation for 
PTSD arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA with respect to this 
claim.

The duty to assist the Veteran has been satisfied with respect to 
all 3 claims.  The RO has obtained the Veteran's service 
treatment records and his identified VA treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After his claims were 
certified to the Board, the Veteran submitted pertinent evidence 
with a contemporaneous waiver of RO review.  As such, the 
evidence will be addressed herein.  See 38 C.F.R. §§ 19.37, 
20.1304 (2009).  Moreover, the Veteran was afforded a VA 
psychiatric and a VA audiological examination that were adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Specifically, the examiner took into account the 
Veteran's statements and treatment records, which allowed for a 
fully-informed evaluation of the claimed disabilities.  Id.  With 
respect to the Veteran's service connection claims for bilateral 
hearing loss and tinnitus, the Board also considered the holding 
in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which 
requires VA audiologist to describe the functional effects of a 
hearing loss disability in the examination report.  The May 2008 
examiner reported that the Veteran's situation of greatest 
difficulty was that he occasionally did not understand speech 
even with the use of hearing aids.  Although this may not satisfy 
the examiner's obligation to describe the functional effects of 
the Veteran's hearing loss, the Veteran must demonstrate 
prejudice due to any examination deficiency.  Id.  To date, the 
Veteran has neither advanced an argument that the audiological 
examination was deficient in any respect, nor that he was 
prejudiced thereby.

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from April 1968 
to April 1970.  In June 2006, the Veteran submitted claims of 
entitlement to service connection for PTSD, bilateral hearing 
loss, and tinnitus.  In March 2007, service connection was 
granted for PTSD and a 10 percent evaluation was assigned 
thereto, effective June 21, 2006.  See 38 C.F.R. § 3.400 (2009).  
Further, service connection was denied for bilateral hearing loss 
and tinnitus.  In July 2007, the initial rating assigned to the 
Veteran's service-connected PTSD was increased to 30 percent, 
with the same effective date.  That month, the Veteran perfected 
an appeal, seeking a higher initial evaluation for his service 
connection PTSD, and seeking service connection for bilateral 
hearing loss and tinnitus.

A.  Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Moreover, service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable degree 
within the year following active service.  38 U.S.C.A. §§ 1110, 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

According to his personnel records, the Veteran's military 
occupation was Specialist-4, Infantry.  Further, he was awarded a 
National Defense Service Medal, a Vietnam Service Medal, a 
Vietnam Campaign Medal, an Air Medal, an Army Commendation Medal, 
and a Combat Infantryman Badge.  The Veteran asserted that he was 
exposed to noise from small arms fire, M16 and M60 machine guns, 
mortar fire, hand grenades, other explosions, and helicopters, 
among others.  Upon entering active duty service in April 1968, 
an audiological examination demonstrated puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
15
LEFT
10
10
5
-
15

While it was noted that he had scarring of his left tympanic 
membrane, the Veteran did not complain of or receive treatment 
for bilateral hearing loss or tinnitus.  Further, no diagnoses 
were rendered.

A longitudinal review of the Veteran's service treatment records 
dated after April 1968 did not demonstrate complaints of or 
treatment for either bilateral hearing loss or tinnitus.  
Significantly, in March 1970, the Veteran underwent a separation 
examination, including an audiological examination that 
demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
-
15
LEFT
10
10
10
-
20

The Veteran did not complain of or receive treatment for 
bilateral hearing loss or tinnitus.  Moreover, in a 
contemporaneous report of medical history, the Veteran 
characterized his health as "good," and specifically denied 
then experiencing, or ever experiencing, ear trouble or hearing 
loss.  Further, in April 1970, the Veteran signed a statement 
indicating that, to the best of his knowledge, there had been no 
change in his medical condition since the March 1970 separation 
examination.

In June 2007, the Veteran reported that his tinnitus began 7 or 8 
years ago, right ear was worse than left ear; occasional 
dizziness and/or unsteadiness; and bilateral hearing loss, right 
ear worse than left ear.  An audiological assessment demonstrated 
right ear mild sloping to moderately severe sensorineural hearing 
loss, dropping to a severe degree at 8000 Hertz.  For the left 
ear, the diagnosis was hearing within normal limits to 2000 
Hertz, dropping to moderate high frequency sensorineural hearing 
loss.  The actual puretone thresholds were not provided in the 
resulting report.  Further, although the percentages were not 
included, the examiner described the Veteran's word recognition 
scores as "good," bilaterally.

In February 2008, the Veteran's spouse submitted a statement in 
support of his claims.  She asserted that the Veteran did not 
have a hearing problem when he was inducted into military 
service, and that she noticed "soon after" his service 
separation that the Veteran was seemingly ignoring her and asked 
her to repeat herself.  Further, she asserted that the Veteran 
complained about a ringing and "noise" in his ears.

In May 2008, the Veteran underwent a VA examination to ascertain 
the presence of bilateral hearing loss and tinnitus and, if 
either present, the severity and etiology thereof.  The examiner 
first reviewed the Veteran assertions and his claimed inservice 
noise exposure, and assessed the functional impact of his 
bilateral hearing loss and tinnitus.  The examiner then 
administered an audiological examination that demonstrated 
puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
60
60
LEFT
15
20
20
50
60

The examiner determined that the Veteran's average right ear 
puretone threshold was 54, and his average left ear puretone 
threshold was 38.  Word recognition testing using the Maryland 
CNC word list resulting in a score of 68 percent for the 
Veteran's right ear, and 76 percent for his left ear.  These 
score were described as "poor" and "fair," respectively.  The 
diagnosis for the Veteran's right ear was hearing acuity within 
normal limits through 500 Hertz, sloping to moderate/severe high 
frequency sensorineural hearing loss.  For his left ear, the 
diagnosis was hearing acuity within normal limits through 2000 
Hertz, sloping to moderate high frequency sensorineural hearing 
loss.  The examiner also opined that there was subjective 
tinnitus present.  The examiner then stated, "Configuration of 
[puretone] thresholds is consistent with hearing loss that was 
caused, at least in part, by noise exposure."  The examiner did 
not distinguish between noise exposure occurring during the 
Veteran's active duty service or thereafter.


In a July 2008 addendum to the May 2008 VA examination, the 
examiner stated,

Review of the [V]eteran's active duty records 
shows that his hearing was tested and was 
normal when he was released from active duty 
in 1970.  Since hearing loss due to noise 
occurs at the time of the exposure and not 
subsequently, it is clear that the current 
hearing loss was not caused by or a result of 
the [V]eteran's active duty noise exposure.

There is no report of tinnitus contained in 
the [claims] file.  For this reason and with 
the [V]eteran's documented normal hearing at 
the time of his discharge, it is less likely 
than not that the [V]eteran's current 
tinnitus was caused by his active duty noise 
exposure.

In February 2009, the Veteran and his spouse testified a Board 
hearing.  The Veteran testified about his inservice noise 
exposure, reiterating that such noise included small arms fires, 
mortars, helicopters, etc.  The Veteran also testified that he 
worked at a coal mine as a Welding Mechanic Operator for 37 years 
following his service separation.  Of those years, the Veteran 
estimated that he spent 3 years working in the coal mines.  He 
then testified that he could not mark a specific date of onset, 
but that this hearing loss gradually developed over many years.  
He stated that he first sought treatment for bilateral hearing 
loss approximately 5 year prior to this hearing.  Further, the 
Veteran testified that he first started noticing tinnitus at 
about the same time his hearing loss developed.  He described his 
tinnitus as sounding like "crickets."  The Veteran asserted 
that his tinnitus became severe around 7 or 8 years before this 
hearing.  The Veteran's spouse testified that she and the Veteran 
met in 1964.  After his service separation, the Veteran's spouse 
did not notice that he was experiencing any hearing difficulties 
for "at least 10 years."

Service treatment records do not demonstrate complaints of or 
treatment for bilateral hearing loss or tinnitus.  Post-service 
records failed to document complaints of, treatment for, or 
diagnoses of bilateral hearing loss or tinnitus for decades after 
the Veteran separated from active duty service.  The first 
evidence of record wherein the Veteran received treatment for 
bilateral hearing loss or tinnitus was dated in June 2007.  Even 
accepting the Veteran's statement that his hearing loss began 
many years prior June 2007, this period without complaints, 
treatment, or diagnoses is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against the 
claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).

During the pendency of this appeal, the Veteran claimed that 
various inservice sources of noise caused his current bilateral 
hearing loss and tinnitus, including small arms fire, mortars, 
helicopters, grenades, and explosions.  Given the Veteran's 
military occupation, his statements are consistent with the 
objective evidence of record and, therefore, are competent and 
credible evidence that he was exposed to noise during his active 
service.  Nevertheless, a review of the Veteran's service 
treatment records does not reveal complaints, treatment, or 
findings of bilateral hearing loss or tinnitus.  In June 1970, 
the Veteran specifically denied ever having experienced ear 
trouble or hearing loss.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (holding that contemporaneous evidence has greater 
probative value than history as reported by the veteran).  
Moreover, the Veteran's March 1970 separation examination did not 
document complaints of bilateral hearing loss, tinnitus, or 
symptoms related thereto.  The first post-service evidence of 
record wherein the Veteran was treated for either bilateral 
hearing loss or tinnitus was dated in June 2007, approximately 37 
years after his service separation.  Even accepting the Veteran's 
spouse's testimony, she marked at least a 10-year period after 
the Veteran's service separation before noticing any hearing 
difficulties.  In June 2007, the Veteran marked the onset of his 
tinnitus around 2000, but later stated that it became severe 
around then.  The Veteran asserted that his bilateral hearing 
loss developed over many years, and that he could not provide an 
exact date of onset.  In May and July 2008, a VA examiner 
rendered a negative etiological opinion as to whether the 
Veteran's current bilateral hearing loss and tinnitus were 
related to the asserted inservice noise exposure.  The examiner 
reasoned that noise-induced hearing loss occurs at the time of 
the noise exposure, not subsequently.  Given that the Veteran's 
hearing acuity was within normal limits upon his service 
separation, his current bilateral hearing loss and tinnitus were 
"less likely than not" related to the inservice noise exposure.  
Finally, none of the post-service medical evidence of record 
related the Veteran's current tinnitus or hearing loss with his 
active duty service or any event therein.  The only competent 
etiological opinion of record was the VA examiner's May and July 
2008 opinion and was negative to the Veteran's claim.  
Accordingly, the Board finds that the lay statements concerning 
continuity of symptomatology are outweighed by the objective 
evidence of record, including the Veteran's service separation 
examination and the VA examiner's competent etiological opinion.  
Thus, service connection is not warranted for either bilateral 
hearing loss or tinnitus.  

To the extent that the Veteran asserts that his bilateral hearing 
loss and tinnitus are related to his active duty service, the 
Board finds that as a layman his statements are not competent 
evidence on the etiology of a disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The evidence does not demonstrate 
that the Veteran possesses the ability, knowledge, or experience 
to provide competent etiological opinions.  Id.; Jandreau, 492 
F.3d at 1377.  Consequently, lay assertions of medical etiology 
cannot constitute evidence upon which to grant the claims for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995). 

Only competent evidence may be considered to support Board 
findings.  Accordingly, the Board is not free to substitute its 
own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only competent etiological opinion of 
record is negative to the Veteran's claims.

Thus, as these disorders are not shown to be related to the 
Veteran's active duty service or that bilateral hearing loss 
manifested to a compensable degree within 1 year of service 
discharge, the preponderance of the evidence is against the 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.  As such, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of an initial 
disability rating following the initial award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, evidence contemporaneous with the claim and the 
rating decision that granted service connection is most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.

PTSD is rated at 30 percent when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 71-80 reflects that if 
symptoms are present, they are transient and expectable reactions 
to psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).  A GAF score of 61-70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  A GAF score of 51-60 indicates 
moderate symptoms or moderate difficulty in social, occupational 
or school functioning.  Id.  A GAF score of 41-50 is assigned 
where there are, "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  Id.  A score of 31-40 is 
indicated when there is, "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood."  Id.

In January 2006, the Veteran initiated treatment at a VA facility 
for complaints of anxiety, depression, poor impulse control, 
insomnia, exaggerated startle response, and nervousness.  The 
Veteran stated that he would not be able to attend individual or 
group therapy sessions during the day, but would like to start 
attending in the evening.

In February 2006, the Veteran appeared for an individual session 
for a preliminary assessment and to discuss treatment options.  
He reported anxiety, depression, recurrent dreams, flashbacks, 
insomnia, self-isolation, irritability, an exaggerated startle 
response, anger, and an inability to focus.  A mental status 
examination demonstrated the following symptoms:  neat in 
appearance; anxious; of average intelligence; appropriate speech; 
oriented to time, place, and person; normal memory; an 
appropriate affect; tense motor activity; fair judgment; no 
delusions; disorganized thought; hallucinations; average 
appetite; sleep disturbance; no suicidal or homicidal ideations; 
and an exaggerated startle response.  The diagnosis was PTSD, 
chronic, severe, delayed onset.

From February 2006 to May 2007, the Veteran regularly attended 
PTSD group therapy sessions.  The evidence of record associated 
with these session demonstrated that the Veteran's mood and 
participation were consistently deemed "good," but that his 
condition remained "unchanged."  In April 2007, an individual 
therapy session demonstrated that the Veteran's symptoms worsened 
after he learned that VA assigned only a 10 percent evaluation to 
his service-connected PTSD.  The Veteran's symptom constellation 
included issues with trust, intrusive thoughts, nightmares, and 
panic attacks.  The diagnosis was PTSD, chronic, severe.

In January 2007, the Veteran underwent a VA psychiatric 
examination to determine the presence of PTSD and, if present, 
the severity and etiology thereof.  The Veteran reported 
receiving no psychiatric treatment prior to June 2006, when he 
started PTSD group therapy.  The examiner reviewed the Veteran's 
pre-military history and his relevant inservice history before 
discussing the Veteran's post-service experiences.  The Veteran 
denied any post-service traumatic events, and denied any post-
service legal trouble.  After his service separation, the Veteran 
underwent additional education in order to become a welder.  He 
reported steady post-service employment from the time of his 
service separation until the time of this examination.  The 
Veteran reported working for 3 different mining companies over a 
36-year period, moving from one company to another in order to 
obtain better positions.  The Veteran stated that he did not miss 
days of work and was able to adequately get along with his co-
workers.  At the time of this examination, the Veteran was 
working 14 to 16 hours per day, 6 days per week.  The examiner 
stated that this amount of work appeared to be an attempt by the 
Veteran to stay busy and avoid thinking about past traumas, in 
addition to trying to be a good provider and overcompensating for 
a self-perceived lack of education.  The Veteran reported being 
married since 1968, more than 38 years.  He stated that he and 
his spouse got along "quite well," but that his irritability 
negative affects their relationship on occasion.  When such 
instance occur, the Veteran reported feels bad afterwards and 
quickly apologizes.  The Veteran stated that he and his spouse 
have 2 children, and that he had a good relationship with each 
child.  The Veteran asserted that he was easy to get along with, 
but that, outside of his family, he had no close friends, and 
only limited activities and leisure pursuits.  After returning 
home from work, the Veteran preferred to work on various pieces 
of equipment, home improvement projects, and home maintenance.  
He denied substance abuse issues, assaultive behavior, and 
suicide attempts.  

A mental status examination showed that the Veteran was 
"rather" anxious; that he presented with a broad affect; a mood 
within normal limits or euthymic; no impairment of thought 
processing or communication; no delusions or hallucinations; 
appropriate eye contact and behavior; no suicidal or homicidal 
ideations; adequate hygiene; able to perform activities of daily 
living; oriented; no significant memory impairment; no obsessive 
compulsive behavior; speech within normal limits; no panic 
attacks; a depressed mood; significant degree of anxiety; tense; 
difficulty feeling calm and relaxed; hypervigilance; feelings of 
being not being safe; mildly impaired impulse control; initial 
and middle insomnia; irritability; anger; and intrusive memories.  
The diagnosis was PTSD; a GAF score was not assigned.  The 
examiner then stated

[The Veteran] appears to function adequately 
in his job, though appears to work rather 
excessively, in part, related to avoidance of 
free time, during which Vietnam memories may 
bother him.  While he generally gets along 
with his wife, he reports periodic irritable 
outbursts that affect the marriage.  He gets 
along well with his children, [al]though [he] 
appears [to be] very solitary and has limited 
social interactions and leisure pursuits.  
The Veteran denies significant depression, 
but has frequent anxiety related to his PTSD.  
His PTSD-related sleep problems leave him 
tired, and the nightmares and memories and 
numerous cues continue to distress him, as do 
other PTSD symptoms noted above.

In April 2007, the Veteran stated that he worked in the coal 
mines for 36 years and that he did not miss "a day of work in 
over thirty years."  While working in the mines, the Veteran 
said that his uncle was killed and, after that, he could not 
stand to be around dead people.  He also asserted that he cannot 
stand to be around guns; has trouble sleeping; was irritable in 
the morning; had a fear of writing checks and paying bills; and 
had trouble tolerating loud noises, including airplanes flying 
overhead.  He also said he had 2 "wonderful" children and 2 
"wonderful" grandchildren.  

In July 2007, the Veteran submitted a statement wherein he 
asserted that he had difficulty sleeping; difficulty remembering 
"to finish the task that was started"; concentration problems; 
and difficulty breathing while "under the least bit of stress."  
Further, the Veteran asserted that when he was stressed, he could 
not breath, the "walls close[d] in," and he could not remember 
where he was or in which "direction [he] need[ed] to be 
following."

In February 2008, the Veteran submitted a statement wherein he 
contended that his service-connected PTSD should have been 
granted a higher rating.  He reported "very bad reactions" 
anytime that he was around "any type of trigger" that reminded 
him of his service in Vietnam.  Specifically, the Veteran stated 
that such triggers included hearing helicopters or airplanes.  
Upon experiencing a "trigger," the Veteran said that he felt 
scared and felt an urge to escape to safety.  He further reported 
nightmares; night sweats; nervousness, anxiety; an exaggerated 
startle response; hypervigilance; and difficulty dealing with 
death.  With respect to his difficulties dealing with death, the 
Veteran said that he feared that he would see a recently deceased 
individual standing beside him, or that he would see the deceased 
person "looking back at [him] in the mirror."  He stated that 
he could not go to funerals because he could not handle being 
near a dead body.  He also stated that he experienced memory 
difficulties, such as remembering people's names or the names of 
certain heavy equipment parts at work.  He was embarrassed by 
these difficulties and worried about how a failing memory would 
affect his safety at work.

In March 2008, The Veteran reported working in the coal mines as 
a mechanic for 36 years and being married to his spouse for 40 
years.  He reported having 2 adult-aged children and that he 
attended church once per week, but did not interact with the 
congregation.  The Veteran denied any current drug use or 
substance abuse problems.  He reported feeling as though he was 
going to have a "nervous breakdown" in the past.  He reiterated 
his fear of airplanes passing overhead and his fear of funerals 
and wakes.  The Veteran then reported that he is afraid when he 
is alone, regardless of whether he was at home, work, or in his 
car.  He further asserted that when he is alone he is afraid that 
he will see a "Vietcong."  The Veteran then stated that he was 
afraid of "germs," compulsively washing his hands when he goes 
to a public bathroom or a hospital.  The screening for obsessive-
compulsive disorder was unclear because the frequency of the 
Veteran's hand washing was unknown.  The Veteran stated, however, 
that he did not wash his hand often enough to cause scaling or 
cracking of his skin.  The Veteran screened positive for 
agoraphobia.  He reported a fear of being in public and being 
around people for "at least 20 or 30 years."  The Veteran also 
screened positive for depression and anxiety.  The Veteran 
reported a "nervous and tense" mood; sleeping difficulties; no 
extracurricular activities; guilt about inservice events; 
decreased energy levels; intrusive thoughts; and concentration 
and memory difficulties.  He denied suicidal ideations, 
hopelessness, helplessness, and worthlessness, but endorsed 
crying episodes once every 2 months.  The examiner found that it 
was "clear" that the Veteran had moderately-severe to severe 
psychomotor agitation given that the Veteran clutched his hands 
tightly and rubbed his head in a continuous manner.  The Veteran 
screened negative for panic attacks and bipolar disorder.  A 
mental status examination demonstrated clenching of his hands; 
speech of a normal rate and tone; casual dress; anxious affect 
with constriction and congruent mood; logical and linear thought 
content; no suicidal or homicidal ideations, plan, or intent; no 
paranoia, delusions, hallucinations, or thought disorder; 
relatively intact impulse control; oriented to person, place, 
situation, and date; impaired immediate and recent memory, but 
intact remote memory; intact abstracting abilities; subjective 
concentration difficulties; intact judgment; and poor insight 
about his PTSD.  The assessment was as follows:

This is a veteran who has had basically no 
medication and no treatment for his anxiety 
and [PTSD] for approximately 40 years.  He is 
in extreme anxiety; he self-isolates[;] and 
has paranoia when alone [that] is 
incapacitating.  It is amazing that he has 
continued to work, although he states that he 
can only work outside on heavy equipment, he 
cannot work inside the mines.  He has also 
managed to hold his marriage together for 40 
years and he has two successful children.

The diagnosis was PTSD, with a GAF score of 60.

In April 2008, the Veteran appeared for medication management and 
interpersonal therapy.  The Veteran reported that his PTSD 
medication prevented him from safely performing his occupational 
duties.  He was given a choice by his employer to stop working or 
find an alternative to his medication.  Given that he was 
retiring in July 2008, he decided to stop taking his medication, 
but would revisit taking medication after retirement.  The 
Veteran stated that he was unsure what he planned to do after his 
retirement because he "loved" working more than any other 
activity.  A mental status examination demonstrated the 
following:  good eye contact; pleasant; cooperative; speech of a 
normal rate, tone, and rhythm; "wild" psychomotor agitation in 
the form of tenseness of posture; logical, linear, and goal-
directed thoughts; no suicidal or homicidal ideations, plan, or 
intent; no paranoia, delusions, hallucinations, or thought 
disorder, oriented to person, place, situation, and date; fair 
insight; and good judgment.  The diagnosis was PTSD with a GAF 
score of 65.

In May 2008, the Veteran underwent a VA psychiatric examination 
to ascertain the severity of his PTSD.  The examiner noted that 
the Veteran did not have any remissions of his PTSD since the 
last VA examination and that the Veteran had continued 
psychotherapy.  Also since the last VA examination, the Veteran 
did not have any legal problems or further education.  The 
Veteran reported working regularly for 36 years in the coal 
mining industry, operating and repairing heavy equipment.  
Further, the Veteran asserted that he never missed a day of work, 
worked upwards of 50 to 60 hours each week, and that he was due 
for regular retirement in approximately 3 months.  He reported 
that he was still married to his spouse of 39 years and that he 
is periodically short and irritable with her in the mornings, but 
that they got along in the evenings.  The Veteran reported a 
"great" relationship with his daughter, and that he gets along 
with his son better now after his son dealt with drug problems 5 
years ago.  The Veteran also stated that the loves his 2 
grandchildren, but that he occasionally needed to retreat from 
them when they got on his nerves.  Outside of his family, the 
Veteran reported no close social relationships or friendships.  
He said that he was easy to get along with generally and talks 
with people at times, but tended to be a "loner."  The Veteran 
denied substance abuse, violent or assaultive behavior, and 
suicide attempts since the last VA examination.  The Veteran 
report that many of his activities were solitary, and that he did 
not like going to places where there are crowds, but that he 
attended church and occasionally went to the grocery store with 
his spouse.  He reported extreme nervousness when alone at night.  
A mental status examination revealed the following constellation 
of symptoms:  broad affect, but extremely nervous and anxious; 
significant psychomotor agitation; no impairment of thought 
processing or communication; no delusions for hallucinations; 
appropriate eye contact and behavior; no suicidal or homicidal 
ideations; adequate personal hygiene; able to perform activities 
of daily living; oriented; no obsessive-compulsive behavior; 
speech within normal limits; no panic attacks; subjective reports 
of depressed mood 50 percent of the time; decreased interest; 
increased frustration; self-isolation; low self-esteem; self-
critical; low self-worth; feelings of guilt; feeling compelled to 
stay busy; hypervigilance; periodic verbal angry outbursts; 
intrusive thoughts; nightmares; avoidance behavior; sleep 
difficulties; hyper-startle response; irritable; and subject 
reports of poor concentration.  The diagnosis was PTSD with a GAF 
score of 52.  The examiner then stated,

The [V]eteran continues to have significant 
problems with PTSD.  The [V]eteran attempted 
medication treatment, [al]though the side 
effects interfered with his job[,] making it 
dangerous for him to be too sedated or 
unsteady in his mining job.  He continues to 
work at the same place for many, many years 
and is due to take regular retirement in a 
few months.  He reports increased 
forgetfulness at work, [al]though his memory 
difficulty is likely due to factors other 
than PTSD.  The [V]eteran remains married to 
his wife.  He gets along with her and his 
family at time, [al]though at other times he 
is irritable and chooses to withdraw.  The 
[V]eteran is extremely anxious and feels 
compelled to stay busy doing various tasks 
around the house.  He has no social life 
whatsoever and few enjoyable activities.  He 
feels unsafe if [he] ventures outside of his 
own secure home area.  The [V]eteran is 
extremely nervous and anxious constantly 
related to his PTSD and is frequently having 
low mood[s], as well.  His sleep impairment 
leave him tired and he is distressed by very 
frequent memories and periodic nightmares.

In July 2008, the Veteran reported retiring on June 27, 2008, 
after which he took a 2-week vacation to the beach with his 
family.  After describing his post-retirement life, including 
events from the beach vacation, a mental status examination was 
administered.  The Veteran demonstrated good eye contact, but 
showed slight anxiety expressed as tenseness.  He was pleasant 
and cooperative, and spoke with at a normal rate and with a 
normal tone.  His thought processes were linear, logical, and 
goal-directed.  He denied suicidal or homicidal ideations, plans, 
or intent, but endorsed feelings of discomfort in public spaces.  
The Veteran was oriented to person, place, situation, and date.  
He denied delusions and hallucinations, and there was no evidence 
of a thought disorder.  The Veteran's chief complaint was an 
excessive startle response.  The diagnosis was PTSD with a GAF 
score of 65.

In August 2008, the Veteran reported that new medication to treat 
his excessive startle response worked "exceedingly well."  In 
fact, the Veteran reported that he no longer experienced a hyper-
startle response.  The Veteran also reported attending 4 or 5 
retirement celebrations, and that 100 people attended his and his 
spouse's 40th wedding anniversary party.  The Veteran reiterated 
his aversion to public spaces, but claimed that the various 
parties mentioned above were with "all friends" and, thus, he 
was comfortable.  The Veteran reported that his mood was 
"good," and that he was sleeping 8 hours each night.  He had no 
complaints about cognitive impairment; showed no signs of 
depression; and reported that he was enjoying working with his 
own heavy construction equipment.  He remained busy by hauling 
logs and scrap metal, and was "quite happy" with his present 
situation.  A mental status examination showed the following 
symptoms:  dressed casually; laughing, smiling, in good humor; 
pleasant; cooperative; speech of normal rate and tone; no 
psychomotor agitation or retardation; logical, linear, goal-
direct thought; good mood; euthymic affect, with full range; 
denied suicidal or homicidal ideations, plans, or intent; denied 
paranoia, delusions, hallucinations, and obsessions; no evidence 
of a thought disorder; good insight and judgment; intact impulse 
control; and he was oriented to person, place, situation, and 
date.  The diagnosis was PTSD, with a GAF score of 75.

In December 2008, a VA psychiatrist was asked to render an 
opinion as to whether the Veteran's agoraphobia was related to 
his service-connected PTSD.  The psychiatrist opined, "[the 
Veteran's] agoraphobia involves multiple fears related to his 
Vietnam experience as reported in [March 2008].  It is my opinion 
that his agoraphobia is part of his PTSD syndrome."

In February 2009, the Veteran and his spouse testified at a Board 
hearing about the severity of his PTSD symptoms.  The Veteran 
essentially reiterated previously reported symptoms, but added 
that such symptoms had worsened since retiring.  The Veteran 
discussed his feelings when attending church and around the 
holidays, his relationships with his children, and his 
relationship with his spouse.  He further reported that he would 
occasionally perceive hearing "bulldozers talk to [him]."  
Specifically, he sometimes interpreted the noises made by a 
bulldozer as warnings of possible danger.  He also reported not 
wanting to be around guns; cannot listen to the radio; and only 
watches a few "positive" programs on television.

Also in February 2009, the Veteran reported a "dramatic change 
for the worse" since he was last seen.  The Veteran stated that 
he had a "miserable winter," not wanting to do anything, felt 
worthless, and felt like his life had ended.  He reported that 
group therapy PTSD session made him feel worse, causing increased 
anxiety, nightmares, and a worse general malaise.  The Veteran 
then stated that he had no interest in doing anything due to pain 
associated with gout.  He denied feelings of guilt; denied 
suicidal ideations, plan, or intent; reported that his ability to 
concentrate was "pretty good; and endorsed decreased energy and 
an "up and down" appetite.  The Veteran reported that he only 
took his PTSD medication at bedtime in order aid sleeping.  His 
medication was, however, intended to be used during the day in 
order to help mitigate or eliminate his fear of crowds.  The 
examiner noted that this assertion stood in stark contrast to the 
Veteran's August 2008 report that the medication was extremely 
helpful in dealing with crowded situations.  A mental status 
examination demonstrated the following symptoms:  good grooming; 
casual dress; looking "down"; decidedly more depressive 
symptoms since August 2008; pleasant; cooperative; speech of 
normal rate and tone; intermediate eye contact; linear, logical, 
and goal-directed thought; futuristic plans despite saying that 
his life had ended; no suicidal ideations, plan, or intent; no 
paranoia, delusions, or hallucinations; oriented to place, 
person, situation, and date; intact behavioral control; and 
severe agoraphobia.  The diagnosis was PTSD, chronic, moderate, 
with a GAF score of 55.

In March 2009, the Veteran stated that he was still sleeping well 
and that he was not experiencing any nightmares.  He deemed his 
mood to be a 6 on a 10-point scale.  He further reported 
attending PTSD group therapy sessions once per month, instead of 
weekly.  He said that his interests had improved and that he was 
in the process of remodeling a vintage car.  The Veteran noticed 
that viewing anything related to violence would increase his 
nightmares, as would loud noises and "triggers."  The Veteran's 
"major problem" was pain associated with his gout, which was 
not under control.  His gout limited his physical activity, which 
made him unhappy.  A mental status examination demonstrated mild 
psychomotor agitation; speech of a normal rate and tone; an 
anxious affect with constriction; no suicidal or homicidal 
ideations, plans, or intent; no paranoia; "considerable" 
agoraphobia; denied obsessions, illusions, hallucinations; intact 
thought processes; no "behavioral dyscontrol"; and proper 
orientation to person, place, situation, and date.  The 
assessment was as follows:

The [V]eteran's PTSD has shown improvements 
in that the [V]eteran is recognizing 
triggers, and when he avoids triggers he is 
avoiding nightmares.  He still has 
agoraphobia and will not going on outings 
with his wife.  His mood has improved...His 
sleep is restful, which is another good index 
of prognosis for this [V]eteran.  The 
[V]eteran's main complaint now is the poor 
response to gout medications as pain has been 
continuing for months.

The diagnosis was PTSD, and no GAF score was assigned.

In April 2009, the Veteran reported that his major problem was 
"fear of being out and anxiety."  He claimed to get 
"overwhelmed" and very uncomfortable and, thus, decreased the 
amount of time that spent out in public.  His stated that his 
mood was "doing pretty good," which was partially because his 
gout medication decreased the pain in his lower extremities, 
bilaterally.  He also reported continued good sleep.  A mental 
status examination demonstrated the following:  good eye contact; 
initial psychomotor agitation that eased as the examination 
progressed; speech of normal rate and tone; a euthymic affect 
with constriction; no suicidal or homicidal ideations, plans, or 
intent; no delusions or obsessions; some paranoia in public; 
linear, logical, and goal-directed thought; no "behavioral 
dyscontrol"; oriented to place, person, situation, and date; and 
fair insight and judgment.  The assessment was, "The [V]eteran 
has made progress in terms of mood, but is still suffering from 
agoraphobia and panic attacks."  The diagnosis was PTSD with 
agoraphobia and panic attacks, with a GAF score of 60.

In June 2009, the Veteran reported slightly less anxiety when out 
in public, but continued to decline invitations to go out.  The 
Veteran asserted that he was able to not miss a day of work in 
more than 3 decades "due to his ability to overcome his 
claustrophobia and agoraphobia.  Further, he had to "fight" to 
go down into the mines and, when leaving, he "literally ran 
out" of the tunnels.  He adjusted his schedule so that he could 
avoid talking to co-workers.  He also recalled instances when he 
was working on heavy equipment and a jet would fly overhead.  On 
these occasions, the Veteran felt like a "target" and would 
jump off the equipment.  He reported being generally better 
during the summer versus the winter, and that his gout pain had 
decreased.  After his last therapy session, the Veteran went out 
with spouse.  A mental status examination demonstrated the 
following:  good eye contact; friendly; cooperative; speech of 
normal rate and tone; no psychomotor retardation, but mild 
agitation; no suicidal or homicidal ideations, plan, or intent; 
continual agoraphobia with panic attacks; no delusions, 
hallucinations, or obsessions; oriented to person, place, 
situation, and date; and no "behavioral dyscontrol."  The 
examiner opined that the Veteran was making "gradual progress in 
terms of reversing the underlying emotions that contribute to 
[his] agoraphobia and panic attacks...He still has the fear of 
being alone, which has been an [sic] chronic fear since 
Vietnam."  The diagnosis was PTSD, with a GAF of 63.

Since the initial grant of service connection, the Veteran has 
been assigned GAF scores ranging from 52 to 75, with no 
discernable pattern.  Of the GAF scores assigned, 4 scores 
indicated moderate symptoms or moderate difficulty in social, 
occupational or school functioning; 3 scores indicated mild 
symptoms or some difficulty in social, occupational, or school 
functioning; and 1 score indicated no more than slight impairment 
in social, occupational, or school functioning.  Although GAF 
scores are important in evaluating mental disorders, the Board 
must consider all the pertinent evidence of record and set forth 
a decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  See Carpenter, 8 Vet. App. 
at 242.  Accordingly, an examiner's classification of the level 
of psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Throughout the pendency of this appeal, the Veteran's PTSD was 
marked by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  nervous, 
anxious, and/or tense affect; panic attacks; impairment of 
memory; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; paranoia, psychomotor agitation; self-isolation; 
low self-esteem; self-critical; low self-worth; feelings of 
guilt; feeling compelled to stay busy; hypervigilance; periodic 
verbal angry outbursts; intrusive thoughts; nightmares; avoidance 
behavior; sleep difficulties; hyper-startle response; 
irritability; poor concentration; and agoraphobia.  Moreover, the 
Veteran was assigned GAF scores that indicated slight to moderate 
PTSD symptoms.  Based on a longitudinal review of the evidence of 
record, the Board finds the symptoms associated with the 
Veteran's service-connected PTSD more closely approximated the 
criteria for a 50 percent evaluation throughout the pendency of 
this appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; 
Fenderson, 12 Vet. App. at 126.  As such, the Board finds that a 
50 percent rating for the Veteran's PTSD is warranted throughout 
the pendency of this appeal.

The objective evidence of record did not demonstrate occupational 
and social impairment with deficiencies in most areas due to 
suicidal ideations; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or effectively; 
spatial disorientation; and neglect of personal appearance and 
hygiene.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the 
Veteran reported working in the coal industry for more than 35 
years without missing one day before voluntarily retiring; being 
married to his spouse for more than 40 years; raising 2 children 
with whom he had good relationships; and having and maintaining 
some social relationships as evidenced by the retirement and 
wedding anniversary parties.  Consequently, the Board finds that 
the criteria for a 70 percent evaluation for the Veteran's 
service connected PTSD have not been met at any point during the 
pendency of this appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411; Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 50 percent 
rating inadequate.  The Veteran's service-connected PTSD is 
evaluated as a psychiatric disability, the criteria of which is 
found by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  
Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  In 
addition to GAF scores ranging between 52 and 75, the Veteran's 
service-connected PTSD was marked by the following 
symptomatology:  nervous, anxious, and/or tense affect; panic 
attacks; impairment of memory; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective work 
and social relationships; paranoia, psychomotor agitation; self-
isolation; low self-esteem; self-critical; low self-worth; 
feelings of guilt; feeling compelled to stay busy; 
hypervigilance; periodic verbal angry outbursts; intrusive 
thoughts; nightmares; avoidance behavior; sleep difficulties; 
hyper-startle response; irritability; poor concentration; and 
agoraphobia.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's experiences are more nearly approximated to 
the disability picture represented by a 50 percent rating.  A 
rating in excess of 50 percent is provided for certain 
manifestations of PTSD, but the evidence demonstrates that those 
manifestations are not present in this case.  The criteria for a 
50 percent rating reasonably describe the Veteran's disability 
level and symptomatology and, therefore, a schedular evaluation 
is adequate and no referral is required.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).

Thus, based on the evidence of record, the Board finds that the 
Veteran's disability picture cannot be characterized as an 
exceptional case so as to render the schedular evaluation 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, the 
Board finds that the Veteran is not entitled to a referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against an evaluation in excess of 50 percent at 
any point during the pendency of this appeal, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 54; see Fenderson, 12 
Vet. App. at 126.


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is 
granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In May 2009, the Veteran submitted a separate claim of 
entitlement to TDIU.  However, because the Veteran's claim of an 
entitlement to an initial evaluation in excess of 30 percent for 
his service-connected PTSD was still pending in May 2009, the 
determination of whether he is entitled to TDIU, including the 
effective date for that award, is part and parcel of the 
determination of the initial rating for PTSD.  Rice v. Shinseki, 
22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996).  As such, the Veteran's claim of entitlement 
to TDIU is properly before the Board.

As the Veteran's claim of TDIU is part and parcel of the 
determination of the initial rating for PTSD, and the Board has 
granted an initial evaluation of 50 percent for PTSD, the issue 
of TDIU must be remanded for the RO.  Id.  All issues 
"inextricably intertwined" with the issue certified for appeal, 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of 
TDIU is "intertwined" with the issue of entitlement to an initial 
rating for PTSD, and was not addressed by the RO, the case is 
remanded to the RO in accordance with the holding in Harris for 
development.
Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance 
to the Veteran with respect to his claim of 
TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

2.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraph above, the 
claim of TDIU must be adjudicated, taking 
into consideration the increased initial 
evaluation granted in the decision above for 
the Veteran's service-connected PTSD.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


